                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

JERONE MCDOUGALD,                                                              Case No. 1:18-cv-80

        Plaintiff,
                                                                               Barrett, J.
                 vs.                                                           Bowman, M.J.

JEREMY EACHES, et al.,

        Defendants.

                                     REPORT AND RECOMMENDATION

        I.       Background

        Plaintiff Jerone McDougald, an inmate who filed at least 25 cases in this Court

while incarcerated at the Southern Ohio Correctional Facility (“SOCF”), once again

proceeds pro se and in forma pauperis in this lawsuit.1 Although Plaintiff has now earned

“three strikes” for filing numerous frivolous lawsuits, which precludes him from filing new

lawsuits without prepaying the full filing fee in the absence of showing “imminent danger,”

he initiated this lawsuit prior to earning his third strike.2 See generally, 28 U.S.C. §



1On   June 10, 2019, Plaintiff reported that he is now incarcerated in the Toledo Correctional Institution
(“TCI”), which is located in the Northern District of Ohio. In addition to the above-captioned case, Plaintiff’s
prior cases in this district include: Case Nos. 1:08-cv-744 (closed); 1:11-cv-790 (closed), 1:16-cv-317
(closed); 1:16-cv-497 (closed); 1:16-cv-500 (closed); 1:16-cv-565 (closed); 1:16-cv-633 (closed); 1:16-cv-
900 (closed); 1:16-cv-1099 (closed); 1:17-cv-72 (closed); 1:17-cv-91 (closed); 1:17-cv-95 (closed); 1:17-cv-
124; 1:17-cv-127 (closed); 1:17-cv-196 (closed); 1:17-cv-464 (closed); 1:18-cv-93; 1:18-135 (closed); 1:18-
cv-498 (discussing three-strikes bar); 1:18-cv-523 (closed, discussing three-strikes bar); 1:19-cv-50
(closed); 1:19-cv-107; 2:16-cv-545 (closed), 2:19-cv-257 (closed).
2 Despite initiating suit, Plaintiff failed to submit service copies of his complaint and did not do so until being

twice ordered to do so – an event that occurred after he had earned his “third strike.” See McDougald v.
Stone, Case No. 1:17-cv-72 (Docs. 5, 17. 20, 26, 27) (final R&R adopted on 3/13/18, dismissing case for
failure to state a claim upon which relief may be granted); McDougald v. Sammons, Case No. 1:17-cv-91
(Docs. 7, 10, 11) (R&R adopted on 3/15/18, dismissing case for failure to state a claim upon which relief
may be granted); McDougald v. Ahmad, Case No. 1:16-cv-500 (Dlott, J., Bowman, M.J.) (S.D. Ohio Apr.
28, 2016) (Docs. 27, 34, 35) (R&R adopted on 9/8/17, dismissal for judgment on the pleadings for failure
to state a claim). Aside from noting the ambiguity created by Plaintiff’s failure to submit service copies until
after earning his third strike, the undersigned will assume at this juncture that in forma pauperis status was
properly granted.

                                                        1
1915(g) (provision of the Prison Litigation Reform Act setting forth the “three strike”

criteria).

        Plaintiff is equally prolific in his motion practice, filing multiple motions in each case,

as well as virtually identical motions in multiple cases. (See Doc. 28, R&R at 2, recounting

Plaintiff’s history). In the instant case, Defendants have moved for summary judgment.

(Doc. 36). Plaintiff filed both responsive memoranda and two cross-motions seeking

summary judgment, along with a motion seeking a default judgment. (Docs. 38, 40, 52).

For the reasons stated below, the undersigned now recommends that Defendants’ motion

for summary judgment be granted, that Plaintiff’s motions be denied, and that this case

be dismissed.

        II.    Standard of Review

        Federal Rule of Civil Procedure 56(a) provides that summary judgment is proper

“if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” A dispute is “genuine” when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505 (1986). A court must

view the evidence and draw all reasonable inferences in favor of the nonmoving party.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348

(1986). The moving party has the burden of showing an absence of evidence to support

the nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S. Ct. 2548

(1986).

        Once the moving party has met its burden of production, the nonmoving party

cannot rest on the pleadings, but must present significant probative evidence in support



                                                 2
of his case to defeat the motion for summary judgment. Anderson, 477 U.S. at 248-49.

The mere scintilla of evidence to support the nonmoving party’s position will be

insufficient; the evidence must be sufficient for a jury to reasonably find in favor of the

nonmoving party. Id. at 252. As Plaintiff is a pro se litigant, his filings are liberally

construed. Spotts v. United States, 429 F.3d 248, 250 (6th Cir. 2005). However, his

status as a pro se litigant does not alter his burden of supporting his factual assertions

with admissible evidence when faced with a summary judgment motion. Maston v.

Montgomery Cnty. Jail Med. Staff Personnel, 832 F. Supp. 2d 846, 851-52 (S.D. Ohio

2011) (citing Viergutz v. Lucent Techs., Inc., 375 Fed. Appx. 482, 485 (6th Cir. 2010)).

       The undersigned has evaluated each of the parties’ respective motions for

summary judgment according to the above standards of review, and has construed all

reasonable factual inferences in Plaintiff’s favor.

       III.    Analysis

               A. Judicial Notice of Similar Claims in Prior Cases

       Prior to turning to the specific facts at issue, the undersigned takes judicial notice

of the fact that Plaintiff has filed at least 11 other cases containing similar allegations. In

those cases as in this one, Plaintiff has alleged that various SOCF officials used excessive

force against him when they deployed OC pepper spray,3 and exhibited deliberate

indifference to his serious medical needs by failing to provide treatment following the use

of OC spray, in violation of the Eighth Amendment. Compare, e.g., McDougald v. Dillow,

Case No. 1:17-cv-196, 2018 WL 3825894 (S.D. Ohio Aug. 10, 2018) (summary judgment



3Oleoresin Capsium pepper spray (“OC spray”) is a chemical agent used by corrections officers employed
by the Ohio Department of Rehabilitation & Correction. (See Doc. 38-1, DPCS OC Spray in Use of Force
Continuum).

                                                  3
granted on claims that prison officials deployed pepper spray and conducted a cell search

in retaliation for plaintiff’s history of filing institutional complaints); McDougald v. Esham,

Case No. 1:16-cv-497, 2018 WL 1010214 (S.D. Ohio Feb. 21, 2018) (summary judgment

granted on claims that prison officials used excessive force in spraying plaintiff with

pepper spray on two occasions, and denied him medical treatment following the

exposure); McDougald v. Eaches, Case No. 1:16-cv-900, 2018 WL 3966245 (S.D. Ohio

Aug. 17, 2018) (summary judgment granted on First and Eighth Amendment claims

relating to use of pepper spray and alleged denial of decontamination); McDougald v.

Dillow, Case No. 1:16-cv-1099, 2018 WL 3676084 (S.D. Ohio Aug. 2, 2018) (summary

judgment granted on First and Eighth Amendment claims relating to use of pepper spray

and alleged refusal to provide decontamination); McDougald v. Erdos, Case No. 1:17-cv-

95, 2018 WL 3772181 (S.D. Ohio Aug. 9, 2018) (summary judgment granted on Eighth

and Fourteenth Amendment claims relating to use of pepper spray and alleged refusal of

medical attention and decontamination); McDougald v. Bear, Case No. 1:17-cv-124, 2019

WL 652501 (S.D. Ohio Feb. 15, 2019) (granting summary judgment on claim that

defendants used excessive force and were deliberately indifferent to his medical needs

in pepper spray incident); McDougald v. Erdos, Case No. 1:19-cv-107 (Doc. 2, R&R filed

Feb. 28, 2019, denying motion to proceed in forma pauperis on Eighth Amendment claims

involving alleged use of pepper spray on August 7, 20174 and four other dates);

McDougald v. Smoot, Case No. 1:19-cv-50, 2019 WL 955030 (S.D. Ohio Feb. 27, 2019)

(R&R recommending denial of in forma pauperis status for claims alleging use of pepper



4Of note, this complaint includes identical allegations to those contained in the above-captioned case; that
Plaintiff was sprayed on August 7, 2017 “with an excessive deadly amount of OC spray 154 grams….”
(Doc. 1-1 at 3).

                                                     4
spray and failure to provide medical attention on numerous occasions); McDougald v.

Bear, Case No. 1:18-cv-498, 2019 WL 954748 (S.D. Ohio Feb. 27, 2019) (dismissal of

pepper spray claim due to “three strikes” history). In other cases, the use of pepper spray

and failure to decontaminate or provide medical attention is included as one of several

Eighth Amendment claims. See McDougald v. Clagg, Case Nos. 1:18-cv- 93 and Case

No. 1:18-cv-135 (consolidated).

          Notwithstanding the similarity of these cases, the undersigned takes seriously this

Court’s obligation to examine the facts and evidence presented in each case on its own

merits. In other words, the undersigned does not assume that because Plaintiff has made

such similar claims in the past, he is “crying wolf” in this case, nor does the undersigned

assume that “where there is smoke, there is fire.” Rather, the undersigned takes judicial

notice of the prior similar cases because, examining closely the well-supported motion for

summary judgment filed in this case, the Court’s prior legal analysis applies equally to the

facts presented here.

                   B. Findings of Fact

          On August 7, 2017 at approximately 6:40 p.m., Plaintiff began beating and banging

on his cell.        Four correctional officers reported to Plaintiff’s cell in response to the

disturbance that Plaintiff was causing in his cell block area. (See Declarations of

Defendants Bauer, Prater, Fri,5 and Eaches at Docs. 36-2 at ¶4, 36-3 at ¶4, 36-4 at ¶4,

36-5 at ¶4). Defendants observed Plaintiff holding unknown items while on Mental Health

Observation and ordered him to put his gown on so that he could be handcuffed for a strip

search. (Id.) After a strip search, Defendant Fri discovered that the items were an ink



5In   his answer, the Defendant identified as “Fry” corrected the spelling of his surname to “Fri.”

                                                        5
pen, a scribe, and an envelope. (Doc. 36-2 at ¶¶5-6; Doc. 36-3 at ¶5, Doc. 36-4 at ¶6)

       Defendants returned Plaintiff to his cell after the search, but Plaintiff soon began

to scream and beat on his cell front again in an attempt to encourage or incite other

inmates to throw items on to the range, in order to go on constant watch status. (Doc.

36-2 at ¶7; Doc. 36-3 at ¶7; Doc. 36-4 at ¶8). In order to help quell the disturbance, Lt.

Bauer requested permission from the on-shift Captain to remove Plaintiff from his cell and

to relocate him from “J-Block” to a different cell block (“D-Block”). (Doc. 36-2 at ¶8; Doc.

36-3 at ¶8). After permission was granted, Defendants took steps to begin moving

Plaintiff, including requiring him to wear a spit sock that would prevent him from spitting

on the officers. (Doc. 36-3 at ¶9; Doc. 36-5 at ¶8).

       Officers Fri and Prater placed Plaintiff in an escort technique. (Doc. 36-2 at ¶9;

Doc. 36-3 at ¶10, 12; Doc. 36-4 at ¶10-12; Doc. 36-5 at ¶9). Plaintiff physically resisted

transport and attempted to go “dead weight” during the escort. (Id.) Once the officers

arrived with Plaintiff at an elevator, due to statements made by Plaintiff at that time, Lt.

Eaches began recording Plaintiff with a handheld camera until the officers and Plaintiff

arrived at the strip cage. (Doc. 36-2 at ¶10; Doc. 36-5 at ¶10). Because institutional

policy prohibits videotaping strip searches, Defendant Eaches turned off his handheld

camera once they arrived.

       Plaintiff was placed in the strip out cage and Defendant Fri removed his restraints.

Once unrestrained, however, Plaintiff quickly removed the spit sock from his head and

threw it at Officer Fri, striking him in the chest with it, and spitting on Fri’s left arm. (Doc.

36-2 at ¶12-13; Doc. 35-3 at ¶14-15; Doc. 36-4 at ¶14-15; Doc. 36-5 at ¶12-13). Spitting

is an institutional rule violation under O.A.C. 5120-9-06(C)(6). (Doc. 36-3 at ¶16; Doc.



                                               6
36-4 at ¶16). Lt. Bauer reacted quickly to Plaintiff’s action by deploying 154 grams of OC

spray in a single burst to Plaintiff’s facial area.

         Plaintiff was offered a decontamination shower but rejected that offer. (Doc. 36-2

at ¶17).      Plaintiff disputes that account, alleging that he “informed all officers…and

medical nurse when she arrived I was in need of medical attention and decontamination

and I was denied and left in a dry cell and my entire body was drenched in a large quantity

of OC spray….” (Doc. 38 at 9). The officers attest that they observed Plaintiff using his

cell sink to rinse his eyes out. (Doc. 36-2 at ¶18; Doc. 36-5 at ¶18). Plaintiff argues that

the officers’ version of events is “fabricated.” (Doc. 38 at 7). According to Plaintiff,

photographs depict him “choking, gag[g]ing, grasping for air, hunched over, in a cell with

the water turned off.” (Id.)

         A Use of Force investigation was completed, and Defendants submitted all related

documentation from that investigation, including the Supervisor’s Use of Force Summary,

five incident reports, the Plaintiff’s statement, 4 medical exam forms (three of staff, and

one of Plaintiff), a report of security control, 2 conduct reports, photographs and

videotape. (See Doc. 36-6). SOCF medical staff visited Plaintiff at approximately 7 p.m.,6

but observed no visible injuries other than those attributed to OC spray. (Doc. 36-4 at

¶19).        Records reflect that, upon visual examination immediately following the

administration of OC spray, Plaintiff had “visible irritation observed to facial area; redness

to skin, bilat[eral] watery eyes, and clear nasal drainage.” (Doc. 36-6 at 13). However,


6Plaintiffdisputes the account of Defendants that the nurse visited at 7 p.m., alleging that the medical log
book reflects that OC spray was deployed sometime after 6:52 pm., but that Nurse Rayburn did not arrive
on the cell block for her regular rounds until 7:16 pm. (Doc. 38-1 at 8). The undersigned does not agree
that the records are inconsistent, as the log book reflects “rounds” as opposed to a nurse visit to Plaintiff
following a use-of-force incident. Even assuming that the records are indicative of a 16 minute
inconsistency, however, the undersigned would not find the minor discrepancy to be material given the
relatively minor effects of OC spray.

                                                     7
Plaintiff had no other injuries. Plaintiff was removed from the area of OC contamination,

provided a clean gown and blanket and offered a decontamination shower, which he

refused. He was advised to flush the irritated areas with cool running water and to follow

up as needed. (Id.) There is no evidence that he sought further medical treatment.

              C. Defendants’ Motion for Summary Judgment

              1. Plaintiff Cannot Show Excessive Force

       All four Defendants are entitled to summary judgment for many of the same

reasons stated in other OC spray cases involving Plaintiff; namely, that the undisputed

facts reflect that the use of OC spray was appropriate and proportional to Plaintiff’s

disruptive behavior. The evidence of record shows that Defendant Bauer deployed his

OC spray in direct response to Plaintiff’s actions, which included throwing his spit sock

and spitting on an officer. Both actions constitute violations of institutional rules. The

Eighth Amendment prohibition against cruel and unusual punishment prohibits only the

deliberate use of force by a prison official that is “excessive and unjustified.” Cornwall v.

Dahlberg, 963 F.2d 912, 915 (6th Cir. 1992) (internal quotation marks and additional

citation omitted). By contrast, “the good faith use of physical force in pursuit of valid

penological or institutional goals will rarely, if ever, violate the Eighth Amendment.” Parris

v. Johnson, 800 F.2d 600, 604 (6th Cir. 1986).

       All of the evidence supports the Defendants’ account. In opposing Defendants’

properly supported motion for summary judgment, Plaintiff must “designate specific facts

in affidavits, depositions, interrogatories, or other factual material” from which a

reasonable jury could find in his favor. Maston, 832 F. Supp.2d at 849. He “cannot rest

on the mere allegations of the pleadings.” Id. Defendants aver that the OC spray was



                                              8
used to restore order, to protect Officer Fri and other officers in the vicinity, and to prevent

Plaintiff from further spitting or otherwise attempting to assault nearby officers. (Doc. 36-

2 at ¶16; Doc. 36-3 at ¶17; Doc. 36-4 at ¶17; Doc. 36-5 at ¶15). In response, Plaintiff

merely asserts that the OC spray was used “as a punitive measure.” (Doc. 38 at 9).

       Plaintiff’s version of events is so blatantly contradicted by all other evidence such

that no reasonable jury could believe it. See Scott v. Harris, 550 U.S. 372, 380 (2007);

accord McDougald v. Bear, Case No. 1:17-cv-124 (Doc. 49, R&R recommending

summary judgment where all record evidence corroborated Defendants’ account that

McDougald was yelling and attempting to spit on correctional officer when officer

deployed OC spray to plaintiff’s face in effort to gain control, and medical records showed

no acute distress and no serious injury); McDougald v. Erdos, Case No. 1:17-cv-95 (Doc.

39 at 9, R&R “the evidence establishes that the use of pepper spray by Defendant Dyer

was a reasonable and minimal response to a noncompliant McDougald”); McDougald v.

Esham, Case No. 1:16-cv-497 (Doc. 70, R&R recommending summary judgment where

Plaintiff failed to submit sufficient evidence to create a genuine issue of fact as to whether

use of pepper spray was reasonable or whether defendants denied him proper medical

treatment following use of spray).

       In addition, the record reflects that Plaintiff suffered only the transient and relatively

minor discomfort and irritation that is an intended effect of the use of OC spray. The

medical record reflects “visible irritation” to Plaintiff’s skin, “watery eyes, and clear nasal

drainage” within the first 20 minutes following the administration of the pepper spray, but

no permanent or other type of “serious” injury. There is no evidence that the use of OC

spray ordinarily presents any substantial risk of harm, and Plaintiff has presented no



                                               9
evidence of any particular sensitivity. The medical treatment for the minimal injury that

Plaintiff sustained consisted of being offered a decontamination shower, in order to wash

his skin and/or rinse out his eyes. In short, Plaintiff has failed to present evidence creating

a genuine issue of fact on the objective element of his claim, because no reasonable jury

could conclude that the “pain inflicted” by Defendant Bauer was “sufficiently serious” to

offend “contemporary standards of decency.” Cordell v. McKinney, 759 F.3d 573, 585

(6th Cir. 2014) (internal quotation marks and additional citation omitted); McDougald,

Case No. 1:17-cv-124, Doc. 49 at 13 (“Plaintiff [McDougald] has failed to present medical

evidence showing he experienced respiratory distress or that he had a medical condition

making him particularly vulnerable to the use of pepper spray, as opposed to merely

experiencing discomfort “in the ordinary fashion of persons exposed to pepper spray,”

quoting Jennings v. Mitchell, 93 Fed. Appx. 723, 724 (6th Cir. 2004)); see also McDougald

v. Eaches, Case No. 1:16-cv-900, Doc. 58 at 9 (noting that the absence of serious injury

after use of pepper spray “informs the inquiry on the amount of force used,” and that the

nurse had noted red and watering eyes, a flushed face, and clear nasal drainage, but no

other more significant injuries, reflecting a reasonable and proportional use of force; Id.,

at 10 (no reasonable jury could conclude that the “pain inflicted” through use of OC spray

was “sufficiently serious” to satisfy objective element of Eighth Amendment claim).

       Plaintiff cites to Williams v. Curtin, 631 F.3d 380, 384 (6th Cir. 2011) for the

proposition that trial courts should focus on the “nature of the force rather than the extent

of the injury.” This Court has used the same quotation in many of Plaintiff’s prior cases,

in which summary judgment has been granted on similar pepper spray claims. As the

Court previously has explained, “[t]he absence of a serious injury is nonetheless relevant



                                              10
as a factor that suggests whether the use of force may ‘plausibly have been thought

necessary’ in a given situation.” Wilkins v. Gaddy, 559 U.S. 34, 37, 130 S. Ct. 1175, 1178

(2010) (quoting Hudson v. McMillian, 503 U.S. 1, 7 (1992)).

       As in Plaintiff’s prior cases, Williams v. Curtin is easily distinguished. There, the

Sixth Circuit was evaluating the limits of sua sponte dismissal under the “frivolousness”

standard established by the Prison Litigation Reform Act. The appellate court held that

the plaintiff had presented a non-frivolous excessive force claim, sufficient to survive initial

screening under 42 U.S.C. § 1997e, when he alleged that he politely and fully complied

with all orders, but that an “assault team” nevertheless entered his cell and sprayed him

with a chemical agent. Plaintiff’s complaint in this case was permitted to proceed under

the same PLRA screening standards. However, now that this case has progressed to

summary judgment, Plaintiff must do more than merely allege that he did nothing wrong

and that the use of pepper spray was punitive; he must cite to sufficient record evidence

to create a genuine issue of material fact. As in his prior cases, McDougald has failed to

come forward with sufficient evidence to overcome the Defendants’ well-supported

motion for summary judgment.

       Plaintiff’s citation to cases holding that the use of chemical agents used as a

punitive measure rather than a control advice can violate the Eighth Amendment is

similarly unavailing, because the record is undisputed that the use of OC spray by

Defendant Bauer was in direct response to Plaintiff’s rule violations, and therefore was

used as a control device. This Court and others repeatedly have held that the use of

pepper spray in response to an inmate who is disruptive, aggressive, and spitting at

corrections officers is not disproportionate to the need to control an unruly inmate and



                                              11
does not satisfy the subjective component of an Eighth Amendment claim. See Jennings,

93 Fed. Appx. at 725; Caldwell v. Moore, 968 F.2d 595, 600 (6th Cir. 1992) (collecting

cases); Easley v. Little, 2016 WL 4006676 at *7 (S.D. Ohio 2016) (“A short burst of pepper

spray is not disproportionate to the need to control an inmate who has failed to obey an

order.”); McDougald v. Bear, Case No. 1:17-cv-124 (R&R filed Feb. 15, 2019) (collecting

cases); McDougald v. Erdos, 1:17-CV-95, (R&R filed 8/9/18 at 9-10 (same)); McDougald

v. Dillow, Case No. 1:16-cv-1099 (R&R filed 8/2/18 at 7, 10-11 (same)); McDougald v.

Eaches, Case No. 1:16-cv-900 (R&R filed 8/17/18 at 10 (same)).

       Plaintiff alternatively argues that the amount of OC spray deployed in this case –

154 grams - was a “deadly amount,” or at least was an “excessive” amount, because

officers are instructed to deploy OC spray only in short one half to one-second bursts.

Contrary to Plaintiff’s assertion, the use of OC spray is not considered to be use of a

deadly force. See, e.g., Williams v. Warden, 2013 WL 1281628 at *2, 2013 U.S. Dist.

LEXIS 43645 at *6 (S.D. Ohio Mar. 27, 2013) (referring to “less-than lethal weapons”

including OC spray). In fact, the referenced institutional policy7 does not contain any

restrictions on the number of grams of OC spray that can be dispensed, nor does it

contain limitations on length of time that the trigger on a can of OC spray may be

depressed in the midst of an incident requiring its use.

       Although there appears to be no formal “policy” on point, Plaintiff also cites to

discovery responses submitted in another case, Case No. 1:16-cv-497. The attached

page has not been authenticated and contains only questions and responses numbered




7Plaintiff has attached a copy of a 4-page Policy entitled “DPCS OC Spray in Use of Force Continuum” in
support of his cross-motion for summary judgment. (See Doc. 38-1 at 1-4).

                                                  12
9-11, signed by Assistant Attorney General George Horvath.8 Discovery responses in

one case may not automatically used as evidence in another case.                      Despite those

caveats, one of the interrogatories asks about the “recommended quantity use of OC

spray during a use of force encounter with a prisoner while he’s in his cell?” The response

reads:

         I have limited personal knowledge of the information requested, however, I
         have made inquiries to institutional staff in an effort to respond completely.
         Based upon my belief and understanding…Employees are instructed to
         deploy .5 to 1 second bursts, evaluate situations and deploy additional .5 to
         1 second bursts until situation is controlled.

(Doc. 38-1 at 28). Another response about the “prohibited quantity use of OC spray”

states: “There is no limit on the quantity to be used to control a situation.” (Id.).

         The quantity of OC spray used does not preclude summary judgment on the record

presented, even considering Plaintiff’s additional hypothesis that the amount of OC spray

was excessive.       First, Plaintiff has not demonstrated that Defendant Bauer actually

violated any institutional “policy,” or that any policy proscribes the quantity of spray or the

length of time that the trigger may be depressed.                   Even if the unauthenticated

interrogatory response from an unknown witness in another case is accepted as probative

evidence, the most it reflects is the respondent’s “belief” concerning the manner in which

staff are “instructed” to deploy OC spray, with “no limit on the quantity.” Second, there is

no evidence concerning the amount of time during which Officer Bauer actually dispensed

the OC spray – whether a half second, one second, or longer. Even assuming multiple

facts not in existence here (that Defendant Bauer was “instructed” in the manner

described, that the canister operated as intended, and that it took more than 1 second for


8Counsel may not ordinarily testify as a witness. However, the responses may have been signed on behalf
of an unknown defendant, possibly Warden Erdos, who is not a defendant in this case.

                                                  13
Defendant Bauer to dispense 154 grams of OC spray), no authority holds that the violation

of an instructional guideline equates to a violation of the Eighth Amendment. In short, the

record leaves no doubt that the deployment of OC spray by Bauer in this case fell well

within the constitutional limits of the Eighth Amendment.

        Defendant Fri also is entitled to summary judgment, because Plaintiff has failed to

show that he used force in excess of the Eighth Amendment. Plaintiff alleges that Fri

bent his wrists and fingers during the escort, and subsequently kicked him after Defendant

Bauer deployed OC spray.             However, there is no evidence at all to support these

allegations. Plaintiff has offered no contemporaneous documents, copies of grievances,

or any other documentation that suggests that he ever reported being physically kicked,

or complained of his wrists and fingers being bent, or of any injury other than the use of

OC spray. No other officer witnessed any use of force other than the use of OC spray

and none of the declarations or other evidence corroborate Plaintiff’s allegation that

Officer Fri kicked him. According to all testimony and documentary evidence, Lt. Bauer

alone used force. Defendant Fri has affirmatively testified that he did not use any force

against Plaintiff. The medical record also fails to note any bruises or other injury reported

by Plaintiff or observed by medical staff.

        Plaintiff generally asserts that Nurse Rayburn falsified the medical record but

provides no support or evidence for his wholly conclusory assertion. 9 “When opposing

parties tell two different stories, one which is blatantly contradicted by the record, so that

no reasonable jury could believe it, a court should not adopt the version of the facts for


9Again, the undersigned notes the similarity of these allegations with prior allegations made by Plaintiff in
multiple cases, including but not limited to pepper spray cases. See e.g., McDougald v. Eaches, Case No.
1:16-cv-900, Doc. 58 at 14 (Plaintiff’s assertion that he was not decontaminated or treated by Nurse
Rayburn and that she falsified her medical exam report was not sufficient to overcome summary judgment).

                                                    14
purposes of ruling on a motion for summary judgment.” Scott, 550 U.S. at 380. Defendant

Fri is entitled to judgment as a matter of law because the record flatly contradicts Plaintiff’s

allegation that Defendant Fri kicked him (or used any force at all) during the incident.

Accord McDougald v. Erdos, Case No. 1:17-cv-95 (R&R filed 8/9/18, Doc. 39 at 8,

granting summary judgment on Plaintiff’s claims that use of OC spray was excessive

force, where Plaintiff “failed to point to direct evidence, beyond his own assertions to

contradict the evidence presented by Defendants.”); McDougald v. Dillow, Case No. 1:16-

cv-1099, Doc. 55 at 9 and 12 (“[O]ther than asserting that Defendants’ version of the

events [was] false Plaintiff failed to present any evidence to rebut Defendants’ well-

supported version of the events.”).

       Unlike Defendants Bauer and Fri, Plaintiff has not so much as alleged that either

of the remaining two Defendants, Prater and Eaches, used any force against him.

Unsurprisingly, the undisputed record confirms that neither of these Defendants

employed any force. Thus, both Prater and Eaches also are entitled to judgment as a

matter of law on the excessive force claim.

               2. No Deliberate Indifference to a Serious Medical Need

       Plaintiff also cannot satisfy either the objective or subjective prong of a claim of

deliberate indifference to his serious medical need. The record reflects that Plaintiff

suffered from the temporary effects of OC spray, but refutes Plaintiff’s contention that any

of the four Defendants exhibited deliberate indifference to a serious medical need. Again,

the sole treatment for the deployment of pepper spray is a decontamination shower. The

record reflects that Plaintiff was offered a shower but refused.10 The record further


10Although Plaintiff suggests that the medical records were falsified, this Court need not accept that
conclusory allegation in the absence of any evidence.

                                                 15
reflects that medical staff were summoned to examine Plaintiff approximately 20 minutes

after Plaintiff was sprayed. The Medical Exam Report reflects that Plaintiff’s breathing

was “easy and unlabored” at 7 p.m., and that he was provided the following treatment:

       Pt removed from area of OC contamination, clean suicide gown and blanket
       given and decontamination shower offered per security. Advised to flush
       irritated areas with cool running water, pat irritated areas dry and not rub.
       (clean paper towels given), rinse mouth with water, blow nose to clear nasal
       cavity, do not touch uncontaminated areas with contaminated hands or
       items and to report any changes to staff as needed or follow up with NSC.”

(Doc. 36-6 at 13; see also Doc. 38-1 at 25). The same record reflects that Plaintiff

continued to be monitored on Mental Health observation. (Id.) No additional medical

records reflect any other complaints or requests for follow-up care related to the August

7 incident.

       Plaintiff makes much of the photographs placed in evidence by Defendants, and

re-filed in support of Plaintiff’s own motion for summary judgment. According to Plaintiff,

the photographs evidence the fact that Plaintiff was “choking, gag[g]ing, grasping for air,

hunched over, in a cell with the water turned off.” (Doc. 38 at 7). The undersigned has

closely examined the referenced still photographs, which are consistent with the medical

report and with Plaintiff’s account of his immediate discomfort following the administration

of OC spray.     However, neither the photographs nor any other evidence supports

Plaintiff’s allegation that someone (whether a named Defendant or not) turned off the

water in his cell. And the Defendants have averred that they observed Plaintiff rinsing his

face in the sink soon after the incident. Plaintiff has failed to cite to any credible evidence

of record that conflicts with the evidence submitted by Defendants: that Plaintiff was

offered a decontamination shower, but refused, that he was provided with clean clothing,

and that medical authorities determined no additional treatment was required but advised

                                              16
him to wash his skin and rinse his eyes as needed. The absence of any record suggesting

that Plaintiff sought further medical treatment from anyone, at any time, for injuries

pertaining to the August 7 administration of OC spray further undercuts Plaintiff’s

argument. Thus, Plaintiff has failed to provide any evidence to support his claims that

any of the four named Defendants in this lawsuit subjectively perceived a serious medical

need but either failed to attend to that need or took affirmative steps to deny Plaintiff the

medical treatment he needed.

       Objectively, despite the (intentional) immediate impact of the OC spray, there is no

evidence that it caused anything more than temporary and transient discomfort. Again,

the Court takes note of strikingly similar and conclusory allegations made in Plaintiff’s

prior cases, in which Plaintiff also failed to come forward with evidence that would create

a genuine issue of material fact in opposition to motions for summary judgment:

       Plaintiff claims that after officers sprayed him with pepper spray, he was left
       in an unventilated cell with the door shut gasping for air and choking.
       …Similar to his claim for excessive force, Plaintiff simply asserts that
       Defendants gave false statements on the incident reports as well as their
       answers to Plaintiff’s interrogatories. As such, Plaintiff failed to present any
       evidence that he was denied proper medical care and/or that Defendants
       were deliberately indifferent to his serious medical needs….

       To the contrary, defendants have provided ample evidence that Defendants
       offered decontamination (wash-up) and medical care to McDougald….

(Case No. 1:17-cv-95, Doc. 39 at 11); see also id., at 10 (granting summary judgment

based on record evidence that McDougald was offered decontamination and was seen

by a nurse shortly after he was sprayed); McDougald v. Eaches, Doc. 58 at 12-14 (R&R

filed 8/17/18 holding that Defendants were entitled to summary judgment on pepper spray

claim, based upon evidence that plaintiff was offered decontamination and was seen by

a nurse shortly after being pepper spray, and failure of plaintiff to establish that “any

                                             17
medical diagnosis made him particularly vulnerable to chemical agent exposure” or any

“serious medical need beyond the normal effects associated with pepper spray

exposure”).

              3. Plaintiff Cannot Prove a Failure to Protect Claim

       All four Defendants also are entitled to summary judgment on Plaintiff’s “failure to

protect” claim. The Eighth Amendment requires prison officials to “take reasonable

measures to guarantee the safety of the inmates.” Farmer v. Brennan, 511 U.S. 825,

832, 114 S. Ct. 1970 (1994). To establish an Eighth Amendment, claim against prison

officials based upon their failure to protect him from attack by other correctional officers,

Plaintiff would be required to present evidence showing that the officers’ conduct

amounted to “deliberate indifference” to a known risk of harm. Id., 511 U.S. at 837.

       For the reasons discussed, Plaintiff cannot make this showing. As to the subjective

element, there is no evidence that any of the Defendants knew or should have known that

Plaintiff faced an excessive risk of harm during the incident at issue, whether during the

escort, during Bauer’s reactive deployment of OC spray, or immediately following the use

of OC spray. In truth, there was no risk of any harm to Plaintiff other than that which

Plaintiff himself created: the risk of reasonable and proportional disciplinary action taken

in reaction to Plaintiff’s rule violations. There is also no evidence that any real harm

occurred, or that Plaintiff suffered anything more than de minimis and transient

discomfort.

              4. Qualified immunity

       Because Plaintiff has failed to show any violation of his Eighth Amendment rights,

all defendants are also entitled to qualified immunity. See Phillips v. Roane County, 534



                                             18
F.3d 531, 539 (6th Cir. 2008) (stating that in order to determine whether government

officials are entitled to qualified immunity, the court must first determine whether there

was any constitutional violation). In the unlikely event that a reviewing court were to

determine that the record presented establishes that one or more of the Defendants

committed some violation of Plaintiff’s constitutional rights, the Defendants would still be

entitled to qualified immunity because there is no clearly established law that prohibits

correctional officers from using OC spray in a reactive fashion as occurred in this case,

following an inmate’s commission of rule violations. Thompson v. Joseph, 2014 WL

1685918 at *7 (S.D. Ohio Apr. 29, 2014) (R&R), adopted at 2014 WL 2172894 (S.D. Ohio

May 23, 2014) (qualified immunity granted where “no reasonable officer would have

understood that it violated the Eighth Amendment to reactively aim chemical spray at

Plaintiff in his cell for less than two seconds…, in order to force a threatening inmate to

retreat and restore order”); McDougald v. Dillow, Case No. 1:16-cv-1099, Doc. 55 at 16

(R&R recommending that Defendants be granted qualified immunity in light of Plaintiff’s

failure of to show violation of any clearly established constitutional right).

       D. Plaintiff’s Cross-motion for Summary Judgment

       In his cross-motion for summary judgment, Plaintiff continues to argue that the

deployment of 154 grams of spray in a single “big burst” constituted a “deadly amount of

OC spray” that necessarily violates the Eighth Amendment.             (Doc. 38 at 4).   In a

supplemental motion to amend his motion for summary judgment, Plaintiff asks “to

change the wording from deadly amount of OC spray to the use of excessive amount to

properly describe the malicious intent of officers….” (Doc. 52 at 1). For the reasons

discussed above, the use of OC spray by Defendant Bauer does not constitute force or



                                              19
excessive force and does not violate the Eighth Amendment on the record presented.

        E. Plaintiff’s Motion for Default Judgment

        On July 15, 2019, Plaintiff filed a motion seeking a default judgment as a sanction

for Defendant Bauer’s alleged failure to file responses to a set of interrogatories.

However, Plaintiff previously moved to compel the same responses, and that motion was

granted in part on July 11, 2019. (See Docs. 37, 39). In compliance with the Court’s

Order, Defendants filed a Notice on July 17, 2019 indicating that Defendant Bauer had

supplemented his prior discovery responses.         (Doc. 43).   Therefore, no discovery

sanctions are appropriate, and Pliantiff’s motion for default judgment should be denied as

moot.

        IV.   Conclusion and Recommendations

        For all the reasons stated, IT IS RECOMMENDED THAT Defendants’ motion for

summary judgment (Doc. 36) be GRANTED, that Plaintiff’s motions (Docs. 38, 40, 52) be

DENIED, and that this case be dismissed with prejudice and closed.



                                                 s/Stephanie K. Bowman
                                                 Stephanie K. Bowman
                                                 United States Magistrate Judge




                                            20
                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

JERONE MCDOUGALD,                                            Case No. 1:18-cv-80

      Plaintiff,
                                                             Barrett, J.
              vs.                                            Bowman, M.J.

JEREMY EACHES, et al.,

      Defendants.



                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           21
